UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6280



UNITED STATES OF AMERICA,

                                                Plaintiff -Appellee,

          versus


ALFREDO SIMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-90-67-3)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfredo Simpson, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfredo Simpson appeals the district court’s orders denying

his “Motion to Vacate Judgement[sic] Under Rule 12(b)(2)” and his

Fed. R. Civ. P. 59(e) motion.   We have reviewed the record and the

district   court’s   opinions   and   find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Simpson, No. CR-90-67-3 (E.D.N.C. June 26, 2001;

Oct. 16, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                 2